Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 1/8/21. Claims 1-15 and 17-30 are pending with claims 1, 22 and 27 in independent form.

Claims 1-15 and 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A symbology reader comprising: a housing that defines a cavity having a first portion and a second portion, the first portion of the cavity being further defined by one or more walls; a window positioned within the cavity, wherein the window separates the first portion of the cavity and the second portion of the cavity; a diffuser positioned within the first portion of the cavity, the diffuser configured to diffusingly reflect light that impinges thereon; an imaging assembly positioned within the second portion of the cavity and configured to capture light from an imaging field of view (FOV) extending through the window and the first portion of the cavity; a first illumination assembly positioned within the second portion of the cavity and configured to emit a first illumination light towards the window; and a first optical element configured to direct a first amount of a total amount of the first illumination light to exit the window and impinge on the diffuser, wherein the cavity of the housing forms at least one of an ellipsoid, a paraboloid, a semi- ellipsoid, a semi-paraboloid, a conical frustum, or a pyramidal frustum. With respect to claim 22 and all its dependencies, A symbology reader comprising: a housing that defines a cavity having a first portion and a second portion, the first portion of the cavity being further defined by one or more walls; a diffuser positioned within the first portion of the cavity, the diffuser configured to diffusingly reflect light that impinges thereon; an imaging assembly positioned within the second portion of the cavity and configured to capture light from an imaging field of view (FOV) extending through the cavity of the housing; a first illumination assembly positioned within the first portion of the cavity, the first illumination assembly configured to indirectly illuminate a DPM code, wherein the first illumination assembly emits light towards an optical element configured to redirect at least some of the light emitted by an illumination source of the first illumination assembly toward the diffuser, wherein the diffuser further scatters the at least some light towards the DPM code thereby indirectly illuminating the DPM code; and a second illumination assembly configured to directly illuminate a barcode, wherein the cavity of the housing forms at least one of an ellipsoid, a paraboloid, a semi- ellipsoid, a semi-paraboloid, a conical frustum, or a pyramidal frustum. With respect to claim 27 and all its dependencies, A method of reading direct part marking (DPM) codes by a scanner having (i) a housing that defines a cavity having a first portion and a second portion, the first portion of the cavity being further defined by one or more walls; (ii) a window positioned within the cavity, wherein the window separates the first portion of the cavity and the second portion of the cavity; (iii) a diffuser positioned within the first portion of the cavity, the diffuser configured to diffusingly reflect light that impinges thereon; (iv) an imaging assembly positioned within the second portion of the cavity and configured to capture light from an imaging field of view (FOV) extending through the window and the first portion of the cavity; (v) a first illumination assembly positioned within the second portion of the cavity and configured to emit a first illumination light towards the window; and (vi) an optical element configured to direct a first amount of a total amount of the first illumination light to exit the window and impinge on the diffuser, the method comprising: capturing a set of image data by the imaging assembly; detecting, by one or more processors, a direct part marking (DPM) code within the FOV of the imaging assembly; and decoding, by the one or more processors, the DPM code by analyzing a set of image data representative of the DPM code, wherein the cavity of the housing forms at least one of an ellipsoid, a paraboloid, a semi- ellipsoid, a semi-paraboloid, a conical frustum, or a pyramidal frustum. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH